Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (David D. Egan, J.), entered August 5, 2005 in a declaratory judgment action. The judgment, among other things, granted plaintiffs’ motion for summary *788judgment and declared 18 NYCRR 352.2 (b) to be invalid as in conflict with Social Services Law § 131-c.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated at Supreme Court (see also Matter of Melendez v Wing, 21 AD3d 129, 131-133 [2005]). Present—Kehoe, J.P., Martoche, Smith, Pine and Hayes, JJ.